        Case 1:20-cv-00034-SPW Document 55 Filed 02/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  MARIA DALBOTTEN,
                                                   CV 20-34-BLG-SPW
                      Plaintiff,

 vs.                                                ORDER


 C.R. BARD INCORPORATED,ET
 AL.,

                      Defendants.


       Plaintiff Maria Dalbotten moves for the admission of Ramon Rossi Lopez

to practice before the Court in the above captioned matter with Tom L. Lewis of

Great Falls, Montana, designated as local counsel. The motion complies with

Local Rule 83.1(d), and Defendants do not object.

       IT IS SO ORDERED that Plaintiff Maria Dalbotten's motion to admit

Ramon Rossi Lopez to appear pro hac vice(Doc. 50) is GRANTED and he is

authorized to appear as counsel with Tom L. Lewis pursuant to L.R. 83.1(d) in the

above captioned matter.

       DATED this y       day of February, 2021.




                                            SUSAN P. WATTERS
                                            United States District Judge
